Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
This office action is in response to applicant’s reply filed 2/18/22. Claims 1-20 are pending. 
Applicant has proposed amending the claims. The proposed claim amendments filed 2/18/22 are not entered, as Claim 13 would raise a 112(b) for indefiniteness (MPEP 714.14 and 714.20, C). 
Regarding the prior drawing objections, applicant argues “Applicant respectfully submits that the drawings, the specification and the claims are amended herein and request that the drawing objections be withdrawn”. Applicant’s arguments have been fully considered but are not persuasive. Applicant’s reply filed 2/18/22 included drawings which contain to raise drawing objections. A more detailed discussion and potential manners of remedying the drawing objections may be found in the first Quayle action, mailed 12/21/21.  For example, Claim 1, in conjunction with the other claimed elements, claims: “a first control valve and a second control valve connected to the second working fluid supply to control a flow of working fluid provided by the second working fluid supply” and “wherein, when the first control valve and the second control valve are in non-neutral positions, respectively, the fifth fluid passage and the second fluid passage are closed, thereby generating a first pressure within the fifth portion of the fifth fluid passage and a second pressure within the second portion of the second fluid passage, so that the first pressure is applied to the first valve through the fourth fluid passage to move the first valve to close the third fluid passage Page 12 of 21and the second pressure is applied to the confluence valve through the first fluid passage to move the confluence valve to a confluence position.” This is not illustrated. Elsewhere in the claims, the first and second control valves continue to be claimed in “neutral” and “non-neutral positions”, see also Claim 2, 9, 13, 16, 18, 19. Similarly, the “third control valve” and “fourth control valve” continue to be claimed in non-neutral positions (ex. Claim 9). This is not illustrated. Claim 11 recites “a traveling actuator”; no “traveling actuator” is illustrated. Claims 11 recites “an attachment actuator”; no “attachment actuator” is illustrated. Claim 12 recites “an output device generating a travel alarm”. This is not illustrated. A detector 710 is shown in Fig. 4 for example and described at output to an output device 33 (ex. [060]) but the claim language is not illustrated. Claim 13 recites “an engine driving the first working fluid supply and the second working fluid supply”; this is not illustrated. Claim 13 recites “a controller…when the third pressure is detected, the controlled deactivates an idling function of operating the engine at a low speed”; this is not illustrated. Reference character “20” continues to be used for designating plural parts. 
Regarding the prior specification objections, the specification amendments submitted 2/18/22 clarify the placement of the specification amendments and overcome the specification objections. The specification amendments submitted 2/18/22 are entered while the specification amendments submitted 12/13/21 are not entered, as the 12/13/21 specification amendments were directed to incorrect locations for paragraph replacements as evidenced by the 2/18/22 submission.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a.	“a first control valve and a second control valve”; ex. Claim 1; currently 240 and 250 are not completely illustrated as the symbols used, while resembling conventional symbols, are not completely illustrated so as to be currently unconventional;
b. 	“a third control valve and a fourth control valve”; ex. Claim 9; currently 260 and 270 are not completely illustrated as the symbols used, while resembling conventional symbols, are not completely illustrated so as to be currently unconventional;
c. 	“a traveling actuator”; ex. Claim 11
d. 	“an attachment actuator”; ex. Claim 11
e. 	“an output device generating a travel alarm”; ex. Claim 12
f. 	“an engine”; ex. Claim 13
g. 	“a controller”; ex. Claim 13

must be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both “control device” (paragraph [31] in original specification) and “controller” (paragraph [61] in original specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawing objections identified above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745